Exhibit 10.4
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT. THIS SECURITY IS SUBJECT TO
CERTAIN RESTRICTIONS DURING THE FIRST YEAR.
 
SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00P.M. EASTERN TIME ON MARCH 2, 2025 (THE “EXPIRATION DATE”).
 
No. _____ March 2, 2015
 
SUMMER ENERGY HOLDINGS, INC.
 
WARRANT TO PURCHASE UP TO 800,000 SHARES OF
COMMON STOCK
 
FOR VALUE RECEIVED, Black Ink Energy, LLC (“Warrantholder”) is entitled to
purchase, subject to the provisions of this Warrant (the “Warrant”), from Summer
Energy Holdings, Inc., a Nevada corporation (“Company”), at any time after the
date hereof (the “Initial Exercise Date”) and not later than 5:00 P.M., Eastern
time, on the Expiration Date (as defined above), at an exercise price per share
equal to $1.50 (the exercise price in effect being herein called the “Warrant
Price”), shares (“Warrant Shares”) of the Company’s Common Stock (“Common
Stock”). The number of Warrant Shares purchasable upon exercise of this Warrant
and the Warrant Price shall be subject to adjustment from time to time as
described herein.
 
Section 1.                      Record Keeping. The Company shall maintain books
for the transfer and registration of the Warrant for purposes of the Company’s
books and records. Upon the initial issuance of this Warrant, the Company shall
issue and register the Warrant in the name of the Warrantholder on the Company’s
books and records.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.                      Transfers. As provided herein, this Warrant may
be transferred only pursuant to a registration statement filed under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration. Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.
 
Section 3.                      Exercise of Warrant.
 
(a)           Subject to the provisions hereof, the Warrantholder may exercise
this Warrant, in whole or in part, at any time after the Initial Exercise Date
and prior to the Expiration Date, upon surrender of the Warrant, together with
delivery of a duly executed Warrant exercise form, in the form attached hereto
as Appendix A (the “Notice of Exercise”) and payment by cash, certified check or
wire transfer of funds, or pursuant to an exercise pursuant to Section 3(c)
below, of the aggregate Warrant Price for that number of Warrant Shares then
being purchased, to the Company during normal business hours on any business day
at the Company’s principal executive offices (or such other office or agency of
the Company as it may designate by notice to the Warrantholder). The Warrant
Shares so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Notice of Exercise shall have been
delivered. Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time after this Warrant shall have been
so exercised. The certificates so delivered shall be in such denominations as
may be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Notice of Exercise. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been exercised. As
used herein, “business day” means a day, other than a Saturday or Sunday, on
which banks in New York City, New York are open for the general transaction of
business. Notwithstanding the foregoing, to effect the exercise of the Warrant
hereunder, the Warrantholder shall not be required to physically surrender this
Warrant to the Company unless the entire Warrant is exercised. The Warrantholder
and the Company shall maintain records showing the amount exercised and the
dates of such exercise. The Warrantholder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provision of the
paragraph, following exercise of a portion of the Warrant, the number of Warrant
Shares of this Warrant may be less than the amount stated on the face hereof.
 
(b)           “Date of Exercise” means the date on which the Company has
received from Warrantholder (i) the Warrant, and (ii) a written notice of
election to exercise signed by Warrantholder and indicating the number of
Warrant Shares to be purchased.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Net Exercise Election. The Warrantholder may elect to convert all
or a portion of the Warrant, at any time and from time to time during the term
of the Warrant, without the payment by the Warrantholder of any additional
consideration, by the surrender of the Warrant or such portion to the Company
with the net exercise election selected in the Notice of Exercise executed by
the Warrantholder, into that number of Warrant Shares that is obtained under the
following formula:
 
X = Y(A-B)
    A
 
where:
 
X = the number of Warrant Shares issuable to the Warrantholder upon exercise of
this Warrant under this Section 3;
 
Y = the number of Warrant Shares issuable to the Warrantholder purchasable under
the Warrant;
 
A = the Market Price of the Common Stock; and
 
B = the Exercise Price.
 
For purposes of this Section 3, the “Market Price” of the Common Stock as of a
particular date shall mean:
 
 
(i)
if the Common Stock is then listed on a securities exchange or quoted on an
electronic quotation system, the average of the last reported bid and asked
prices) of the Common Stock as of the last business day immediately prior to the
exercise of the Warrant; or

 
 
(ii)
if the Common Stock is not then listed or quoted, then as determined in good
faith by the Company’s board of directors giving due consideration to all
relevant factors (including but not limited to any sales of Common Stock or
determinations of the fair market value of the Common Stock by the Company
within a reasonable time period prior to such exercise of the Warrant).

 
(d)           Company’s Failure to Timely Deliver Securities. If within seven
(7) Trading Days after the Company’s receipt of the copy of a Notice of Exercise
(in the manner set forth in Section 13 for all notices) the Company shall fail
to issue and deliver a certificate to the Warrantholder and register such shares
of Common Stock on the Company’s share register or credit the Warrantholder’s
balance account with the Depository Trust & Clearing Corporation (“DTC”) for the
number of shares of Common Stock to which the Warrantholder is entitled upon the
Warrantholder’s exercise hereunder or pursuant to the Company’s obligation set
forth in clause (ii) below, and if on or after such Trading Day the
Warrantholder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Warrantholder of shares
of Common Stock issuable upon such exercise that the Warrantholder anticipated
receiving from the Company (a “Buy-In”), then the Company shall,
 
 
 

--------------------------------------------------------------------------------

 
 
within six (6) business days after the Warrantholder’s request and in the
Warrantholder’s discretion, either (i) pay cash to the Warrantholder in an
amount equal to the Warrantholder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) or credit such Warrantholder’s
balance account with DTC shall terminate, or (ii) promptly honor its obligation
to deliver to the Warrantholder a certificate or certificates representing such
shares of Common Stock or credit such Warrantholder’s balance account with DTC
and pay cash to the Warrantholder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Market Price on the date of exercise.
 
Section 4.                      Compliance with the Securities Act of 1933. This
Warrant may only be exercised by the Warrantholder if the Warrantholder is an
“accredited investor” as defined by Rule 501 of Regulation D. The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each Warrant, and a similar legend on any security issued or issuable upon
exercise of this Warrant, unless counsel for the Company is of the opinion as to
any such security that such legend is unnecessary.
 
Section 5.                      Payment of Taxes. The Company will pay any
documentary stamp taxes attributable to the initial issuance of Warrant Shares
issuable upon the exercise of the Warrant; provided, however, that the Company
shall not be required to pay any tax or taxes which may be payable in respect of
any transfer involved in the issuance or delivery of any certificates for
Warrant Shares in a name other than that of the Warrantholder in respect of
which such shares are issued, and in such case, the Company shall not be
required to issue or deliver any certificate for Warrant Shares or any Warrant
until the person requesting the same has paid to the Company the amount of such
tax or has established to the Company’s reasonable satisfaction that such tax
has been paid. The Warrantholder shall be responsible for income taxes due under
federal, state or other law, if any such tax is due.
 
Section 6.                      Mutilated or Missing Warrants. In case this
Warrant shall be mutilated, lost, stolen, or destroyed, the Company shall issue
in exchange and substitution of and upon surrender and cancellation of the
mutilated Warrant, or in lieu of and substitution for the Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if requested by the Company.
 
Section 7.                      Reservation of Common Stock. At any time when
this Warrant is exercisable, the Company shall at all applicable times keep
reserved until issued (if necessary) as contemplated by this Section 7, out of
the authorized and unissued shares of Common Stock, at least a number of shares
of Common Stock equal to 120% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of all of this Warrant
then outstanding. The Company agrees that all Warrant Shares issued upon due
exercise of the Warrant shall be, at the time of delivery of the certificates
for such Warrant Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock of the Company.  The Company acknowledges
and agrees that it is issuing this Warrant to Warrantholder with full piggyback
registration rights.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.                      Adjustments.
 
(a)           If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.
 
(b)           If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof. The Company shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
paragraph (b) shall similarly apply to
 
 
 

--------------------------------------------------------------------------------

 
 
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.
 
(c)           In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.
 
(d)           An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.
 
(e)           In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
 
(f)           To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive provided, however, that the Warrant
Price may not be decreased below the Market Price on the date of the execution
of the Subscription Agreement. Whenever the Warrant Price is decreased pursuant
to the preceding sentence, the Company shall provide written notice thereof to
the Warrantholder at least five (5) days prior to the date the decreased Warrant
Price takes effect, and such notice shall state the decreased Warrant Price and
the period during which it will be in effect. Notwithstanding the foregoing, the
Company shall treat all holders of the Company Warrants equally.
 
Section 9.                      Fractional Interest. The Company shall not be
required to issue fractions of Warrant Shares upon the exercise of this Warrant.
If any fractional share of Common Stock would, except for the provisions of the
first sentence of this Section 9, be deliverable upon such exercise, the
Company, in lieu of delivering such fractional share, shall pay to the
exercising
 
 
 

--------------------------------------------------------------------------------

 
 
Warrantholder an amount in cash equal to the Market Price (determined in
accordance with Section 3(c)) of such fractional share of Common Stock on the
date of exercise.
 
Section 10.                      Benefits. Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Warrantholder) any legal or equitable right, remedy or claim, it being
agreed that this Warrant shall be for the sole and exclusive benefit of the
Company and the Warrantholder.
 
Section 11.                      Notices to Warrantholder. Upon the happening of
any event requiring an adjustment of the Warrant Price, the Company shall
promptly give written notice thereof to the Warrantholder at the address
appearing in the records of the Company, stating the adjusted Warrant Price and
the adjusted number of Warrant Shares resulting from such event and setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Failure to give such notice to the Warrantholder or
any defect therein shall not affect the legality or validity of the subject
adjustment.
 
Section 12.                      Identity of Transfer Agent. The Transfer Agent
for the Common Stock is Colonial Stock Transfer in Salt Lake City, Utah. Upon
the appointment of any subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of the rights
of purchase represented by the Warrant, the Company will mail to the
Warrantholder a statement setting forth the name and address of such transfer
agent.
 
Section 13.                      Notices. Unless otherwise provided, any notice
required or permitted under this Warrant shall be given in writing and shall be
deemed effectively given and received as hereinafter described (i) if given by
personal delivery, then such notice shall be deemed received upon such delivery,
(ii) if given by telex or facsimile, then such notice shall be deemed received
upon receipt of confirmation of complete transmittal, (iii) if given by
certified mail return receipt requested, then such notice shall be deemed
received upon the day such return receipt is signed, and (iv) if given by an
internationally recognized overnight air courier, then such notice shall be
deemed given one business day after delivery to such carrier. Copies of such
notices shall also be transmitted by email to the email address provided for on
the signature page of the Subscription Agreement. All notices shall be addressed
as follows; if to the Warrantholder, at its address as set forth in the
Company’s books and records and, if to the Company, at the address as follows,
or at such other address as the Warrantholder or the Company may designate by
ten days’ advance written notice to the other:
 
If to the Company:
 
Summer Energy Holdings, Inc.
800 Bering Drive, Suite 260
Houston, Texas 77057
Attention: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to (which copy shall not constitute notice):

 
Kirton | McConkie
60 E. South Temple, Suite 1800
Salt Lake City, UT 84111
Attention: Alexander N. Pearson
 
Section 14.                      Successors. All the covenants and provisions
hereof by or for the benefit of the Warrantholder shall bind and inure to the
benefit of its respective successors and assigns hereunder.
 
Section 15.                      Governing Law; Consent to Jurisdiction; Waiver
of Jury Trial. This Warrant shall be governed by, and construed in accordance
with, the internal laws of the State of Nevada, without reference to the choice
of law provisions thereof. Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this Warrant.
The Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
 
Section 16.                      Dispute Resolution. In the case of a dispute as
to the determination of the Market Price, the Company shall submit the disputed
determinations via facsimile to the Warrantholder. If the Warrantholder and the
Company are unable to agree upon such determination of the Market Price within
three business days of such disputed determination being submitted to the
Warrantholder, then the Company shall, within two business days, submit, in a
manner consistent with Section 13, the disputed determination of the Market
Price to an independent, reputable investment bank selected by the Company and
approved by the Warrantholder. The Company shall cause at its expense the
investment bank to perform the determinations and notify the Company and the
Warrantholder of the results no later than ten business days from the time it
receives the disputed determinations or calculations. Such investment bank’s
determination shall be binding upon all parties absent demonstrable error.
 
Section 17.                      No Rights as Stockholder. Prior to the exercise
of this Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.
 
Section 18.                      Amendment; Waiver. Any term of this Warrant may
be amended or waived (including the adjustment provisions included in Section 8
of this Warrant) upon the
 
 
 

--------------------------------------------------------------------------------

 
 
written consent of the Company and the holders of Warrants representing at least
50.1% of the number of shares of Common Stock then subject to all outstanding
Warrants (the “Majority Holders”); provided, that (x) any such amendment or
waiver must apply to all Warrants; and (y) the number of Warrant Shares subject
to this Warrant, the Warrant Price and the Expiration Date may not be amended,
and the right to exercise this Warrant may not be altered or waived, without the
written consent of the Warrantholder.
 
Section 19.                      Remedies; Other Obligations; Breaches and
Injunctive Relief. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Warrantholder right to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Warrantholder and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Warrantholder shall be entitled, in addition to all other available
remedies, an injunction restraining any breach, without the necessity of showing
economic loss and without any bond or other security being required.
 
Section 20.                      Section Headings. The section headings in this
Warrant are for the convenience of the Company and the Warrantholder and in no
way alter, modify, amend, limit or restrict the provisions hereof.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 2nd day of March, 2015.
 
SUMMER ENERGY HOLDINGS, INC.






By: /s/ Neil
Leibman                                                                           
Name:  Neil Leibman
Title:  Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A

 
SUMMER ENERGY HOLDINGS, INC.
NOTICE OF EXERCISE FORM
 
To Summer Energy Holdings, Inc.:
 
 
1.
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, shares of Common
Stock (“Warrant Shares”) provided for therein,

 
 
2.
The undersigned hereby irrevocably elects to convert the right to purchase
Warrant Shares by net exercise election pursuant to Section 3 of the Warrant
into Shares without further payment,

 
and requests that certificates for the Warrant Shares be issued as follows:
 
 
________________________________
Name
 
 
________________________________
________________________________
Address
 
________________________________
Federal Tax ID or Social Security No.
 
and delivered by certified mail to the above address, or electronically (provide
DWAC Instructions):
 
________________________________
________________________________
________________________________
 
or other (specify):
________________________________
________________________________
________________________________


 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable
 
 
 

--------------------------------------------------------------------------------

 
 
upon exercise of this Warrant be registered in the name of the undersigned
Warrantholder or the undersigned’s Assignee as below indicated and delivered to
the address stated below.
 
[signatures on following page]
 


 
 
 

--------------------------------------------------------------------------------

 
 
Dated: ______________________________                                                  ,           
 
 
 
________________________________
Signature
 
 
Individual or Entity Name (and title, if applicable)
 
 
 
 
________________________________
________________________________
Address
 
 
________________________________
Federal Identification or Social Security No.
 
 
 
________________________________
Signature of Spouse/Partner (if applicable)
 
 
________________________________
Name (please print)
 
 
 
 
________________________________
________________________________
Address
 
 
________________________________
Federal Identification or Social Security No.
 
Assignee:
________________________________
________________________________
 
 
 
 
 
 
 
Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.
 



 
 

--------------------------------------------------------------------------------

 
 